Title: To George Washington from Otho Holland Williams, 1 January 1783
From: Williams, Otho Holland
To: Washington, George


                        
                            Sir,
                            Philadelphia 1st Jany 1783
                        
                        The information I received at camp and communicated to your Excellency, relative to the expected resignation
                            of a general officer was, I believe, not well founded—But if your excellencys opinion should concur with my wishes I may
                            possibly obtain employment by another circumstance.
                        I am advised that it is in contemplation at the War office, to organize all the independant corps, and such as
                            are not included in the Brigades of the districts, as lately established by Congress, or general Hazens regiment—That the
                            cavalry particularly, is to be reduced upon a plan similar to that of the Infantry and that, in consequence, some of the
                            field Officers will go out of service.
                        I do not know whether all the Regiments of Cavalry are to be constituted in a Legionary manner according to a
                            resolve of Congress but certainly, if regard is had to the experience of our cavalry that plan will be preferred—Lee’s
                            Legion proved the advantage of it, and General Greene, satisfied that it was the best, formed a detachment of Infantry which
                            always served with the Dragoons commanded by Lt Colo. Washington, in the field and was their security in quarters—the
                            cavalry of the Southern Army were repeatedly surprized before, but never after that expedient was adopted.
                        Speaking with the assistant Secretary at War on this subject I have used the liberty of suggesting that, if
                            it is found impracticable or inadvisable to execute the former plan respecting the cavalry, the most convenient and useful
                            will be to reduce the regiments to as many troops and companies as they, respectively, have Horses and Men to form, or
                            that they hereafter severally consist of a given number of mounted and dismounted Dragoons constituted as Legionary corps
                            distinguished by names or numbers, and calculated to serve seperately or collectively in a Regiment or Brigade.
                        If this or any similar plan should take place, and Congress should order a general Officer to take command of
                            these and the independant companies of Infantry and artillery, if there are any, or of the Legionary corps only, I shall be
                            very glad of the appointment, if it may be without injury to the feelings of other gentlemen, and with your Excellencys
                            approbation—I am, Your Excellencys Most obedient and Most Humble Servt
                        
                            O.H. Williams
                        
                    